PER CURIAM.
Plaintiffs won a jury verdict awarding damages for an injury suffered as the result of a fall by one of the plaintiffs from a moving taxicab operated by defendant. The issue on appeal is whether defendant is entitled to a new trial because the trial judge admitted testimony of a druggist concerning the filling of sedative prescriptions, although the doctor who signed the prescriptions did not specifically testify to ordering such treatment. Our review of the' record discloses that a proper foundation for the admission of the testimony here in question was nonetheless provided by other witnesses and inferentially by the doctor as well. The judgment of the district court will accordingly be affirmed.